Filed 12/7/00 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2000 ND 199







State of North Dakota, 		Plaintiff and Appellee



v.



Brian K. Gehring, 		Defendant and Appellant







No. 20000114







Appeal from the District Court of Ward County, Northwest Judicial District, the Honorable William W. McLees, Judge.



AFFIRMED.



Per Curiam.



Faron E. Terry, P.O. Box 717, Minot, N.D. 58702-0717, for defendant and appellant.



Rozanna C. Larson, Assistant State’s Attorney, P.O. Box 5005, Minot, N.D. 58702-5005, for plaintiff and appellee.

State v. Gehring

No. 20000114



Per Curiam.

[¶1]	Brian Gehring appeals from the trial court's order denying suppression of evidence and its criminal judgment of conviction entered on a Rule 11(a)(2), N.D.R.Crim.P., conditional guilty plea to possession of a controlled substance with intent to deliver.  We will not reverse a trial court's decision to deny a suppression motion if sufficient competent evidence supports the court's findings, and the decision is not contrary to the manifest weight of the evidence.  
State v. Schmidt
, 1998 ND 22, 576 N.W.2d 524 (N.D. 1998).   We hold the trial court's findings of fact and decision are supported by the evidence.

[¶2]	We affirm the trial court's order and judgment under Rule 35.1(a)(2), N.D.R.App.P.

[¶3]	Gerald W. VandeWalle, C.J.

William A. Neumann

Mary Muehlen Maring

Carol Ronning Kapsner

Dale V. Sandstrom